DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,173,694 (Nathan).
Regarding claim 1, Nathan teaches packing structure for sealing a qap between a first body having a concave portion formed on an outer surface thereof and a second body having an inner surface that is configured to face the concave portion of the first body (foremost, Examiner notes this explicitly limits the scope of the claim to the packing structure, with the intended use of being applied to the first and second bodies; accordingly the physical structure of those bodies is outside of the scope of the claim; Examiner asserts below that the packing of Nathan is capable of use with first and second bodies structured like those of this preamble), comprising: 
a packing (6) configured to be located between the concave portion of the first body and the inner surface of the second body (Examiner asserts this limitation is intended use and is otherwise vague as to what specifically is required of the physical structure of the packing for it to be “configured to be located” between the first and second bodies); 
wherein the packing comprises a tight contact portion (7) whose inner periphery is configured to come into close contact with the concave portion of the first body (Examiner asserts this limitation is intended use and is otherwise vague as to what specifically is required of the physical structure of the packing for it to be “configured to come into close contact with the concave portion” between the first and second bodies; moreover, the claim is vague on how much area of the packing needs to be in contact), an extension portion (8) extended inclinedly upward from a lower outer periphery of the tight contact portion and configured to extend (Examiner asserts this limitation is intended use and is otherwise vague as to what specifically is required of the physical structure of the packing for it to be “configured to extend”; the seal of Nathan is equally capable of use in the intended manner) toward the inner surface of the second body when the packing seals the gap, and a support protrusion protruding from an outer periphery of the tight contact portion toward the extension portion, 
wherein the packing further comprises a protrusion portion (14) protruding bendedly from an outer periphery of the extension portion and extending, when the packing seals the gap, toward the inner surface of the second body (capable of use in the intended manner; Applicant is encouraged to better claim the physical structure which results in the claimed performance), 
wherein an entire portion of the tight contact portion and an entire portion of the support protrusion are confiqured to be seated within the concave portion of the first body (Examiner notes the term “portion” implies that not all of the element need to be in contact, only the entirety of a single portion thereof), 
wherein at least a portion of the protrusion portion and at least a portion of the extension portion are configured to be located outside the concave portion when the second body does not contact the packing (capable of use in the intended manner even if not in use with the first and second bodies shown in the document because the packing of Nathan teaches all claimed physical structures), and 
Attorney's Docket No. wherein, when the second body moves upwardly relative to the first body to completely seal the gap, the protrusion portion comes into contact with the inner surface of the second body, causing the extension portion to be elastically deformed so that at least a portion of the extension portion enters into the concave portion (capable of use in the intended manner even if not in use with the first and second bodies shown in the document because the packing of Nathan teaches all claimed physical structures).
	Regarding capability of use in the intended manner, Examiner notes that the only positively claimed physical structure is that of the packing.  Structural limitations of the first and second bodies are thus outside of the scope of the claim, and, the prior art device must only be capable of use in the intended manner.  It is the Examiner’s position that by teaching all claimed physical structure of the packing, Nathan’s packing would be capable of use in the intended manner with first and second bodies structured like those in the claim preamble.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
	Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

 Regarding claim 2, when the extension portion is elastically deformed toward the tight contact portion by means of a pressure applied from the inner surface of the second body, the support protrusion supports the extension portion in an outward direction of the extension portion (clearly shown in the sequence of Figures 1-6; Examiner again asserts that Nathan teaches all claimed physical structures and is thus capable of use in the intended manner).  
Regarding claim 3, when the second body moves downwardly relative to the first body, a downward force is applied to the protrusion portion that contacts the inner surface of the second body while a pressurization point that is located on a top end periphery of the extension portion and contacts the support protrusion is supported by the support protrusion so that the top end periphery of the extension portion is not deformed by the downward force (capable of use in the intended manner because all claimed physical structures are taught by Nathan).
Regarding claim 5, the protrusion portion is elastically deformed toward the tight contact portion by means of the pressure applied to the protrusion portion from one side of the second body coming into contact with the protrusion portion (see bending of 14 towards 15 in the sequence of Figures 3-6), and 14 is thicker than 8 at the location of 11 e.g. Figures 3 and 4).
Regarding claim 9, the tight contact portion comprises an auxiliary contact protrusion protruding from the inner periphery thereof (25 and 26 in the embodiment of Figures 9-11).
Regarding claim 13, the extension portion comprises a top extension portion (area where element 13 points in Figure 3), an underside extension portion located on the underside of the top extension portion (where element 8 points in Figure 13), and a vertical extension portion (area near where element 9 points in Figure 3) extended from the side periphery of the top extension portion connected to the tight contact portion in such a manner as to be vertical with respect to the tight contact portion (Examiner notes that the rounded portion around 9 contains at least one tangential point that is normal to 7 or to the surface 2).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,173,694 (Nathan) as applied above under 35 USC 102(a)(1), in view of US 7,665,624 (Enomoto).
Regarding claim 4, Nathan as applied above teaches all limitations substantially as claimed, but fails to teach the pressurization point coming into contact with the support protrusion enters the inner periphery of the extension portion by means of the pressurization of the support protrusion.
Enomoto teaches it is known to form a support protrusion (GSf-B; Figure 5) of “resin material” (understood in the art to comprise thermoplastic), which has a “higher mechanical strength than rubber, affording a higher level of force deflecting the first lip GSc-B” (col. 6, line 67 - col. 7 line 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the support protrusion, forming it of a resin (or simply forming to be of “higher mechanical . 

Response to Arguments
8.	Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.
	a) Applicant argues Nathan fails to teach each and every element as set forth in the claim.
	Examiner notes Applicant amended the preamble of claim 1 to further define features of the first and second bodies; however, the claim is still only drawn to the packing, with the intention of being used with those bodies.  As such, those bodies need not be present in the prior art; the prior art must only be capable of use in the intended manner.  Examiner asserts that Nathan teaches all claimed physical structures, and thus is capable of use in the intended manner.  
	It is the Examiner’s position that if the packing of Nathan were to be placed between first and second bodies (including a concave portion in the first body) that it would perform in the claimed manner, because it teaches all claimed physical structures.  Applicant is encouraged to claim the physical structure of the instant packing, which differentiates from the physical structure of the prior art packing. 
	b) Applicant argues that Nathan fails to teach a concave portion in the first body.
	Examiner agrees; however, the first and second bodies are outside of the scope of the claims, which are limited to being drawn to the packing only, per the preamble of claim 1.  As such, the prior art must only be capable of use in the intended manner.  Applicant fails to indicate any claimed structure of the packing lacking in Nathan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733